I am in accord with the majority of the Court upon the question of the ruling on the affirmative charge. This was the sole question upon which the trial judge granted a new trial. All the Justices are in accord that the case was one for the consideration of the jury, and the affirmative charge properly refused.
But I am unable to agree reversible error appears upon the question of evidence treated in the opinion. Properly interpreted, the record discloses that notice of the condition of this wire was given to the district manager of defendant by the same witness (Chesser) who testifies that he talked to the service men. Conceding, without deciding, lack of technical accuracy in the proof as to the scope and line of the authority of such service men, I am unable to say this proof did probably injuriously affect defendant's substantial rights, particularly in view of the proof as to notice to the district manager. A new trial, in my opinion, should not be rested upon this question of evidence, and the conclusion follows that the judgment for plaintiff should be here reinstated.
In these views Justice LIVINGSTON concurs.
Justice THOMAS is of the opinion all the evidence was admissible, and dissents upon this ground.